UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-21384 INTERNATIONAL PACKAGING AND LOGISTICS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 13-3367421 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7700 Irvine Center Drive, Suite 870 Irvine, California (Address of Principal Executive Offices) (Zip Code) (949) 861-3560 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). o Yesx No The number of shares outstanding of the Issuer’s common stock as of April 30, 2011 was 4,961,357 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Financial Statements for the Three Months Ended March 31, 2011 and 2010 CONTENTS Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 – 18 1 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Balance Sheets As of March 31, 2011, and December 31, 2010 31-Mar-11 31-Dec-10 Current Assets (unaudited) Cash $ $ Accounts receivable, net Other current assets Prepaid expenses Prepaid taxes - Total Current Assets Property, Plant and Equipment, net Other Assets Deposits Contract in place Deferred tax assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Notes payable - related party Taxes payable - Other current liabilities Total Current Liabilities Commitments and contingencies - - Stockholders' Equity Convertible preferred shares: $0.0001 par value, 50,000,000 shares authorized, 974,730 Series A issued and outstanding 98 98 400,000 Series B issued and outstanding 40 40 Common stock: $0.001 par value, 900,000,000 shares authorized, 4,961,357 issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings Total IPLO Stockholders' Equity Non-controlling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. 2 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Operations And Comprehensive Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ending March 31, Revenues Packaging $ $ Logistics Total Revenues Cost of Goods Sold Packaging Logistics Total Cost of Goods Sold Gross Profit Operating Expenses Administrative expenses Rent Salaries and wages Total Operating Expenses Income from Operations Other Income Interest income (expense) ) Other income Rent Income Total Other Income Net Income before Income Taxes See accompanying notes. 3 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Operations And Comprehensive Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Income tax benefit(expense) ) Net Income available to common shareholder Net (gain) loss attributable to non-controlling interest ) Net Income attributable to IPLO Comprehensive Income Gain (loss) on currency exchange ) Comprehensive Income (Loss) $ ) $ Earnings per weighted average share of common stock - basic $ $ Earnings per weighted average share of common stock - diluted $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes. 4 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Bad debt expense - Changes in operating assets and liabilities: (Increase )decrease in accounts receivable ) Increase in other current assets ) ) Decrease in prepaid expenses - Increase in prepaid taxes ) - Decrease in deferred tax asset - Increase inaccounts payable and accrued expenses Decrease in income taxes payable ) - Increase in other current liabilities Net cash provided by operating activities Cash flow from investing activities: Cash acquired in acquisition of subsidiary - Net cash provided by investing activities - See accompanying notes. 5 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Cash flow from financing activities: Payments on short-term loans - ) Proceeds from related party - Net cash used in financing activities - ) Effect of currency translation ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplementary disclosures of cash flow information Cash paid during the year for Interest $ $
